                  Case 20-2414, Document 132,
             Case 1:20-cv-00651-GLS-DJS       05/03/2021,
                                         Document         3091746,
                                                    134 Filed      Page1
                                                              05/03/21   of 2 1 of 2
                                                                       Page




                                   UNITED STATES COURT OF APPEALS
                                                 FOR THE
                                            SECOND CIRCUIT
                               ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 3rd day of May, two thousand twenty-one,

      ____________________________________

      Reverend Steven Soos, Reverend Nicholas Stamos,              ORDER
      Daniel Schonbrun, Elchanan Perr, Mayer Mayerfeld,            Docket Nos. 20-2414, 20-2418

      lllllllllllllllllllllPlaintiffs - Appellees,

      Kenneth McGuire, Law Offices of Kenneth McGuire,

      lllllllllllllllllllllThird-Party-Plaintiff,

      v.

      Andrew M. Cuomo, Governor of the State of New York,
      in his official capacity, Letitia James, Attorney General
      of the State of New York in her official capacity, Bill de
      Blasio, Mayor of the City of New York, in his official
      capacity,

      lllllllllllllllllllllDefendants - Appellants,

      Jenna M. DiMartile, Justin G. Crawford, Bradley M.
      Markowski, August N. Santore, Jr., Matt Shaw, James R.
      Young, Kevin J. Fritschler,

      lllllllllllllllllllllIntervenor Plaintiffs.
      _______________________________________



             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.




CERTIFIED COPY ISSUED ON 05/03/2021
     Case 20-2414, Document 132,
Case 1:20-cv-00651-GLS-DJS       05/03/2021,
                            Document         3091746,
                                       134 Filed      Page2
                                                 05/03/21   of 2 2 of 2
                                                          Page




 The stipulation is hereby "So Ordered".

                                           For The Court:
                                           Catherine O'Hagan Wolfe,
                                           Clerk of Court
